298 F.2d 445
George NAPIER, Sr., Appellant,v.VETERANS ADMINISTRATION, Sumner G. Whittier, Administrator, and United States of America.
No. 13464.
United States Court of Appeals Third Circuit.
Argued January 8, 1962.
Decided February 20, 1962.

Appeal from the United States District Court for the District of New Jersey. Reynier J. Wortendyke, Jr., Judge.
Conrad J. Lynn, New York City, for appellant.
Richard A. Levin, Asst. U. S. Atty., Newark, N. J. (Chester A. Weidenburner, U. S. Atty., by Charles H. Hoens, Jr., Asst. U. S. Atty., Newark, N. J., on the brief), for appellees.
Before BIGGS, Chief Judge, and GOODRICH and GANEY, Circuit Judges.
PER CURIAM.


1
We can find no error in this record. The decisive issues are fully set out and correctly disposed of by the well reasoned opinion of Judge Wortendyke, D.C., 187 F.Supp. 723. Accordingly the judgment will be affirmed.